Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 12, 2017

                                             No. 04-17-00578-CV

                                         IN RE Jeremy Brian SEAY

                                      Original Mandamus Proceeding 1

                                                    ORDER


Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Patricia O. Alvarez, Justice

        On September 12, 2017, Jeremy Brian Seay, relator, filed a petition for a writ of
mandamus. The court has considered the petition and is of the opinion the relator is not entitled
to the relief sought. Therefore, the petition for writ of mandamus is DENIED. See TEX. R. APP.
P. 52.8(a). The Court’s opinion will issue at a later date.

           It is so ORDERED on December 12, 2017.



                                                              _________________________________
                                                              Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of December, 2017.



                                                              ___________________________________
                                                              KEITH E. HOTTLE,
                                                              Clerk of Court




1
This proceeding arises out of Cause No. 08-408, styled Ex parte N.W.S., a Child, and In the Interest of N.W.S., a
Child,, pending in the 451st Judicial District Court, Kendall County, Texas, the Honorable Bill R. Palmer presiding.